        Case 1:21-cv-00387-SHR Document 15 Filed 07/21/21 Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
JEFFREY OLSON,                              :    Civil No. 1:21-CV-387
                                            :
             Petitioner,                    :
                                            :
             v.                             :
                                            :
SCOTT FINLEY,                               :
                                            :
             Respondent.                    :    Judge Sylvia H. Rambo

                                      ORDER
      Before the court are Petitioner’s Objections (Doc. 11) to Magistrate Judge

Martin Carlson’s Report and Recommendation (Doc. 10) recommending

Petitioner’s Petition for Writ of Habeas Corpus and Motion for Enlargement (Doc.

1) be denied. “When objections are timely filed to the report and recommendation

of a magistrate judge, the district court must review de novo those portions of the

report to which objections are made,” while reviewing the remainder for clear error.

Weidman v. Colvin, 164 F. Supp. 3d 650, 653 (M.D. Pa. 2015) (internal citations

omitted).

      Petitioner’s only substantive objection is that the R&R erred in finding that

Petitioner, as a pro se litigant, could not serve as a class representative. As the Third

Circuit has noted, however, “it is well settled that pro se inmates are not permitted

to represent a class of litigants.” Mincy v. Deparlos, 497 F. App’x 234, 238 n. 3 (3d

Cir. 2012) (citing Hagan v. Rogers, 570 F.3d 146, 159 (3d Cir. 2009)). Thus, this


                                           1
         Case 1:21-cv-00387-SHR Document 15 Filed 07/21/21 Page 2 of 2




objection fails as a matter of law and will be overruled. Petitioner also raises

multiple factual and legal objections, but they boil down to ad hominem and

pejorative attacks.    (See Doc. 11, p. 1 (“Judge Carlson, who works for the

Department of [J]ustice . . . appears to be biased in his findings.”), p. 2 (“The bias

this Judge is exhibiting is very clear. . . [I]t is all the lies told by the Warden and the

BOP.”), p. 3 (“Judge Carlson is ignoring all evidence presented by the petitioners. .

. This is corruption at a high level.”)) Because such objections “make absolutely no

meritorious legal attack on the Magistrate Judge’s recommendations,” instead

relying on “ad hominem attacks,” the court “shall not address the inarticulate and

unavailing arguments contained therein.” Cluck-U Corp. v. Docson Consulting,

LLC, No. 1:11-CV-1295, 2011 WL 4072987, at *2 (M.D. Pa. Sept. 13, 2011).

Absent Petitioner’s objections, the remainder of the R&R lacks any clear error.

       As such, the R&R’s recommendations are hereby ADOPTED. Petitioner’s

request for class certification, Petition for Writ of Habeas Corpus, and alternative

Motion for Enlargement, are hereby DENIED. The Clerk of Court is therefore

ORDERED to CLOSE this case.



                                                    s/Sylvia H. Rambo
                                                    SYLVIA H. RAMBO
                                                    United States District Judge

Dated:        July 21, 2021


                                            2
